DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 12th, 2020 and June 1st, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“route setting device” in claim 1 
“a route candidate generation unit configured to” in claim 1 
“an index calculation unit configured to” in claim 1 
“a display unit configured to” in claim 1 
“an input unit configured to” in claim 1 
“a route setting unit configured to” in claim 1 
“the index calculation unit is configured to” in claim 2 
“a factor acquisition unit configured to” in claim 3 
“a distance coefficient setting unit configured to” in claim 3 
“the index calculation is configured to” in claim 4 
“a factor acquisition unit configured to” in claim 5 
“a behavior index setting unit configured to” in claim 5
 “index calculation unit is configured to” in claim 9 
“distance coefficient setting unit is configured to” in claim 9 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	
Specifically, corresponding structure includes:
(i), (Page 3, lines 16-32; Page 4, lines 1-3) “the route setting device is able to receive the selection of the route candidate by the occupant. According to one example embodiment, the route setting device is able to set the route among the multiple route candidates based on the received selection. Therefore, according to one example embodiment, the route setting device is able to set to the route, the route candidate in which the change index is low among the multiple route candidates…. a route setting device may include: a memory storing a program; and a microcomputer that may read the program from the memory, and execute a process. The process may include a first process that generates multiple route candidates from a current position to a destination, a second process that may calculate, for each of the multiple route candidates, a change index that may indicate a probability that an automatic driving system may perform a driving change request when a vehicle travels along each of the multiple route candidates by using the automatic driving system, a third process that may associate the 
(vi) (Page 4, lines 18-24) “The route setting portion 4 includes a microcomputer having a CPU 21 and a semiconductor memory (hereinafter, a memory 23) such as a RAM or a ROM, for example. Each function of the route setting portion 4 may be implemented by the CPU 21 executing a program stored in a non-transitory tangible storage medium. In this example, the memory 23 corresponds to the non-transitory tangible storage medium storing the program. By executing this program, a method in accordance with the program is performed. The route setting portion 4 may include one microcomputer or multiple microcomputers.”  
ii-xvi: each of the 112(f) limitations shown above in ii-xvi are depicted in FIG. 4 (i.e., elements 25-41) as related to the route setting portion 4. Although the specification indicates the route setting portion 4 includes “a microcomputer having a CPU 21” and a “non-transitory tangible storage medium” The specification fails to disclose whether individual units 35-41 correspond to a particular structure, i.e., hardware or software. See published Spec. ¶¶ 28-30 (“each function of the route setting portion is not limited to software . . . may be implemented using one or more multiple hardware”).  
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.

The above limitation of independent claim 1 falls within one or more of the three
enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental
process, that can be performed in the human mind since each of the above steps could
alternatively, be performed in the human mind or with the aid of pen and paper. This
conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court
held that section 101 did not embrace a process defined simply as using a computer to perform
a series of mental steps that people, aware of each step, can and regularly do perform in their
heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed.
Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom

essentially mental processes within the abstract-idea category”).	Additionally, mental processes remain unpatentable even when automated to reduce
the burden on the user of what once could have been done with pen and paper. See
CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when
performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v.
Benson.”).
	Here, a human being could mentally recognize a plurality of movement routes, mentally calculate a change index, mentally associate different routes with said calculated change index, display said plurality of associated routes with their respective change indexes with pen/paper, and determine the route based upon another humans selection.
	In addition, the limitation “calculate, for each of the plurality of route
candidates, a change index that indicates a probability that an automatic driving system
performs a driving change request when a vehicle travels along each of the plurality of route
candidates by using the automatic driving system” in addition to being a mental process is additionally a mathematical concept reciting mathematical relationships and calculations. See October 2019 Update: Subject Matter eligibility p. 3-4 “Mathematical Relationships” and “Mathematical Calculations” (“A mathematical relationship may be expressed in words or using mathematical symbols . . . [t]here is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of Diamond v. Diehr, Gottschalk v. Benson, Parker v. Flook, and Burnett v. Panasonic Corp (“using a formula to convert geospatial coordinates into natural numbers”).

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claims 1 and 8, additional elements include a route setting device merely uses generic memory, and a microcomputer to read the program stored on the memory. (Spec. ¶28 “The route setting portion 4 includes a microcomputer having a CPU 21 and a semiconductor memory (hereinafter, a memory 23) such as a RAM or a ROM, for example. Each function of the route setting portion 4 may be implemented by the CPU 21 executing a program stored in a non-transitory tangible storage medium. In this example, the memory 23 corresponds to the non-transitory tangible storage medium storing the program. By executing this program, a method in accordance with the program is performed. The route setting portion 4 may include one microcomputer or multiple microcomputers.”) See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”)

not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitation “configured to receive a selection among the plurality of route candidates by an occupant of the vehicle;” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “display the plurality of associated route candidates and the associated change index” is insignificant post-solution activity. The Supreme Court guides that the “prohibition against patenting abstract ideas ‘cannot be circumvented by attempting to limit the use of the formula to a particular technological environment’ or [by] adding ‘insignificant postsolution activity.’”  Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, the additional element of a “route setting device” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the mobile vehicle is passively recited and does not carry out the abstract idea. The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Thus, the “route setting device”, does not amount to “significantly more” than the abstract ideas themselves.
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer
substantially more than the sum of the functions of the elements when each is taken alone. The

claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an electronic device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


With respect to claim 1, there is no sufficient structure for the route candidate generation unit, index calculation unit, display unit, input unit, or route setting unit for carrying out the functional limitations recited in the claims.  While the specification provides how these units work, it does not provide the sufficient hardware in which these units can be implemented to carry out the recited functional limitations. 
Claims 3, 4, 5, and 9 are similarly rejected for the factor acquisition unit in claim 3, the distance coefficient setting unit in claim 3, the index calculation unit again in claim 4, the factor acquisition unit in claim 5, the behavior index setting unit in claim 5, the index calculation unit again in claim 9, the distance coefficient setting unit again in claim 9. These units lack sufficient structure because they lack hardware in which these units are to be implemented to carry out the recited functional limitations. Claims 6 and 7 are rejected on the basis of their dependency.
Each of independent claims 1 and 8 recite at least one of (ii)-(xiv), the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. The applicant's specification merely states that the modules may be a hardware or a software, but does not indicate/specify what structures are being used for these limitations.  (See ¶¶ 28-30). The dependent claims are rejected at least for depending from an independent claim. 


Each of independent claims 1 and 8 recite at least one of (ii)-(xiv), the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. The applicant's specification merely states that the modules may be a hardware or a software, but does not indicate/specify what structures are being used for these limitations.  (See ¶¶ 28-30). The dependent claims are rejected at least for depending from an independent claim. 
Claims 4-5 and 7 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


for the following reasons:
Claim 4-5 and 7 rejected since one of ordinary skill in the art would not know how to carry the following limitations: (1) how the change index is “obtained by integrating a plurality of each of a plurality of behavior indexes” and (2) how the input of a behavior index is 


Claim Rejections - 35 USC § 112(b)

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Each of independent claims 1 and 8 recite at least one of (ii)-(xiv), and invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification presents these limitations specification without any direct connection between what structures are used for these limitations and how they are capable of their functions. Applicant's specification merely states that the modules may be a hardware or a software but does not indicate/specify what structures are being used for these limitations.  See ¶¶ 28-30.  Accordingly, under the broadest reasonable interpretation, these claim limitations can be interpreted as software, thus not containing any structure and it is unclear whether each recitation of (ii)-(xiv) refers to hardware or software. The dependent claims are rejected at least for depending from an independent claim. 

Claims 3, 6, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite because the metes are bounds of what is and is not required is similarly unclear.  Claim 3 has the indefinite limitation of “acquire a factor that affects the probability”; it is unknown and unknowable in view of the remainder of the claim and the specification what would and would not affect the probability.
Claims 4-5 and 7 are rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 4-5 and 7 rejected since it is unclear how the change index is “obtained by integrating each of a plurality of behavior indexes”. For example, the specification indicates Bj in equation (2) is the behavior index and it is unclear how the input of a behavior index is translated to the output of a change index.  Spec ¶50 states “the behavior of going straight at the intersection” and the factor is “the strong rain with the rainfall amount of 20 mm/h”, so the behavior index is “0.01”.  However, the specification gives no clear directions as to how the input of “strong” rain and going straight equates to a PB index of 0.01.
Claim 9 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 9 is rejected since the claim recites “the distance coefficient with the factor becomes higher”. The term “higher” in claim 9 is a relative term which renders the claim indefinite. The term “higher” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) for the following reasons:
Claim 10 is rejected since the claim recites “change index is low”. The term “low” in claim 10 is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 10 is additionally rejected since claim 10 recites “the possibility decreases as the change index decreases”.  It is indefinite and unclear as to what “the possibility” is.  Additionally, this claim recitation also lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


	Claims 1, 4-5, 8 and 10 are rejected under 35 U.S.C. 102 as being unpatentable over Mimura (US20170315551A1)(hereinafter “Mimura”).
	With respect to claim 1, 
	Mimura discloses: a route candidate generation unit configured to generate a plurality of route candidates from a current position to a destination; (Mimura ¶7 “The vehicle control system may further include a traveling route determining unit that determines one or more traveling routes corresponding to a destination that has been set.”; Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination information transmitted thereto” Mimura Fig. 14 and Fig. 15)
an index calculation unit configured to calculate, for each of the plurality of route candidates, a change index that indicates a probability that an automatic driving system performs a driving change request when a vehicle travels along each of the plurality of route candidates by using the automatic driving system; (Mimura ¶7 “The calculating unit may calculate an occurrence frequency of the handover or an occurrence probability of the handover for each of the one or more traveling routes.”)
 a display unit configured to associate the plurality of route candidates with the change index calculated for each of the plurality of route candidates,  (Mimura ¶162 “The navigation server 300 may moreover calculate a reference handover occurrence count for each generated route, as described above, and include the calculated reference handover occurrence count in 
and display the plurality of associated route candidates and the associated change index; (Mimura Fig. 15; Mimura ¶7 “The presentation unit may present the occurrence frequency of the handover or the occurrence probability of the handover for each of the one or more traveling routes.”; Mimura ¶9 “The presentation unit may further include one or more display units that display images”; Mimura ¶49 “an example of a presentation unit or a display unit”; Mimura ¶146 “In a case where selection of the "display handover frequency" button has been accepted, the navigation device 50 transitions to a handover frequency display screen. In a case where multiple traveling route candidates exist from the search results, the handover frequency is displayed for each traveling route candidate in the present embodiment.”;)   
an input unit configured to receive a selection among the plurality of route candidates by an occupant of the vehicle; (Mimura ¶61 “The navigation device 50 in this case may display, instead of or in addition to an interface screen displaying the traveling route, a screen 
and a route setting unit configured to set a route among the plurality of route candidates based on the selection received by the input unit. (Mimura ¶146 “In a case where selection of the "finalize route" button has been accepted, the navigation device 50 starts route navigation and automated driving of the traveling route and automated drive sections selected at the current point”; Mimura ¶152 “In a case of having accepted selection of the "finalize route" button, the navigation device 50 starts route navigation and automated driving of the traveling route and automated drive section selected at the current point.”; Mimura ¶167 “Next, the navigation device 50 accepts information relating to the finalized traveling route by selection by the vehicle passenger of the own vehicle M (step S122), and outputs the accepted information to the target lane deciding unit 110 (step S124).”; Mimura ¶159 “Fig. 17 is a sequence diagram illustrating an example of route setting processing”; Mimura Fig. 7, S124)  

With respect to claim 4,

wherein the index calculation unit is configured to calculate the change index based on a value obtained by integrating each of a plurality of behavior indexes for each of a plurality of behaviors, (Mimura ¶102 “the handover occurrence count… may change depending on the weather, the time of day, and so forth”; Mimura ¶104 “the handover rate Hrt can be calculated by the following Expression (1) Hrt = Hcnt/Href”; where Hcnt represents the handover occurrence count”)
and the each of the plurality of behavior indexes is associated in advance with the each of the plurality of behaviors performed by the vehicle when the vehicle travels along the each of the plurality of route candidates. (Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination information transmitted thereto, and transmits the information relating to the generated traveling route to the own vehicle M (step S108). Information relating to the traveling route is information such as, for example, which points to pass, driving distance to the destination, driving time, and so forth, but is not restricted to these. Information relating to the traveling route may also include, for example, map information, traffic information, weather information, and so forth.”; Mimura ¶167 “The target lane deciding unit 110 performs decision of the target lane and so forth for automated driving and so forth, based on the finalized traveling route and automated drive sections, and performs vehicle control in collaboration with the automated drive control unit 120, traveling control unit 160, and HMI control unit 170 and so forth (step S126). The automated drive control unit 120 perfom1s control relating to 

	With respect to claim 5, 
Mimura discloses:
 a factor acquisition unit configured to acquire a factor that affects the probability; and a behavior index setting unit configured to set the each of the plurality of behavior indexes based on a type of the each of the plurality of behaviors and the factor at a location of the each of the plurality of behaviors.  (Mimura ¶98 “and may change depending on the weather, the time of day, and so forth.”; Mimura  ¶101 “Alternately, the navigation server 300 may predict the clock times and transmit this included in information relating to the traveling route. Sun direction information, where the direction of the sun has been correlated with the date and time, can be used for the direction where the sun will be situated. The sun direction information may be stored in the high-precision map information 182 for example, or may be stored in the navigation server 300. In this case, the navigation server 300 can transmit all of the sun direction information, or part of the sun direction orientation corresponding to the clock time at which the vehicle is estimated to be traveling the traveling route, included in the information relating to the traveling route.”; Mimura ¶102 “the handover occurrence count… may change depending on the weather, the time of day, and so forth”; Mimura ¶161 “The navigation server 

With respect to claim 8, 
Mimura discloses:
  a memory storing a program; (Mimura ¶90 “The storage unit 180 is realized by read-only memory (ROM), random access memory (RAM), a hard disk drive (HOD), flash memory, or the like. The”) and a microcomputer configured to read the program from the memory and execute a process, (Mimura ¶90 “The program executed by the processor may be stored in the storage unit 180 beforehand, or may be downloaded from an external device via onboard Internet facilities, or the like”; Mimura ¶91 “The target lane deciding unit 110 is realized by an MPU,”) 
wherein the process includes a first process that generates a plurality of route candidates from a current position to a destination, (Mimura ¶7 “The vehicle control system may further include a traveling route determining unit that determines one or more traveling routes corresponding to a destination that has been set.”; Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination information transmitted thereto” Mimura Fig. 14 and Fig. 15)

a third process that associates the each of the plurality of route candidates with the change index calculated for the each of the plurality of route candidates, and displays the plurality of associated route candidates and the associated change index; (Mimura ¶162 “The navigation server 300 may moreover calculate a reference handover occurrence count for each generated route, as described above, and include the calculated reference handover occurrence count in information relating to the traveling route.”; Mimura ¶164 “The target lane deciding unit 110 decides automated drive sections and manual driving sections for each traveling route candidate, based on the information relating to the traveling route and the high-precision map information 182 (step S114). That is to say, deciding the automated drive sections and manual driving sections in step S114 is equivalent to deciding the handover points”; Mimura ¶166 “The target lane deciding unit 110 outputs information relating to the automated drive sections and manual driving sections decided regarding each traveling route candidate, and information of the handover frequency calculated for each traveling route candidate, to the navigation device 50”; Fig. 17, S118)

 and a fifth process that sets a route among the plurality of route candidates based on the selection received in the fourth process. (Mimura ¶146 “In a case where selection of the "finalize route" button has been accepted, the navigation device 50 starts route navigation and automated driving of the traveling route and automated drive sections selected at the current point”; Mimura ¶152 “In a case of having accepted selection of the "finalize route" button, the navigation device 50 starts route navigation and automated driving of the traveling route and automated drive section selected at the current point.”; Mimura ¶167 “Next, the navigation device 50 accepts information relating to the finalized traveling route by selection by the vehicle passenger of the own vehicle M (step S122), and outputs the accepted information to 

With respect to claim 10,
Mimura discloses:
wherein the selection is associated with a route in which the change index is low, (Mimura ¶140 “Buttons such as… “priority on handover frequency”… are provided in the search setting region 414, and at least one is elected to set the search conditions… In a case where the “priority on handover frequency” button has been selected, the route to the destination is searched in order of high handover frequency on the traveling route.”; Mimura ¶141 “the navigation device 50 searches a route based on the set destination and search conditions.” Mimura Fig. 13, 414, “Priority on handover frequency”)
and the possibility decreases as the change index decreases. (Mimura ¶5 “a calculating unit that calculates an occurrence frequency of the handover or an occurrence probability of the handover on a traveling route that the vehicle will travel”. As occurrence frequency decreases, so does the frequency, or possibility, that a handover will occur; Mimura Fig 16 shows “handover frequency” table, where route A has a handover frequency of 140% which correlates to a handover “2 times”, route B has a handover frequency of 80% which correlates to a handover 1 time, and route C has a handover frequency of 60% which correlates to a handover 1 time.  Handovers are decreasing as the handover frequency decreases)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Mimura. 
With respect to claim 2,
Mimura discloses:
wherein the index calculation unit is configured to calculate the change index based on a value obtained by multiplying a distance in each of the plurality of route candidates by a distance coefficient in the each of the plurality of route candidates. (Mimura Fig. 13, 414,  “priority on driving distance” and “priority on handover frequency”; Mimura ¶102 “The handover occurrence count… may change depending on the weather”; Mimura ¶103 “Alternatively, the reference handover occurrence count may simply be calculated in 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to multiply Hcnt by Href, instead of dividing, which is currently taught by Mimura, since there are only a limited number of predictable ways to incorporate the handover occurrence count (which correlates to a distance coefficient based on weather) and reference handover occurrence count (which correlates to a distance) into route selection with a reasonable expectation of success.  It would have been obvious to compound the two variables of distance and weather by multiplication.


	Mimura discloses:
a factor acquisition unit configured to acquire a factor that affects the probability; and a distance coefficient setting unit configured to set the distance coefficient based on the factor. weather”; (Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route… Information relating to the traveling route may also include… weather”; Mimura ¶162 “weather information… is used for calculation of handover frequency (i.e. decision of handover points) by the target lane deciding unit”; Mimura ¶163 “The navigation device 50 acquires information relating to the traveling route that has been transmitted from the navigation server (step S110), and outputs the acquired information relating to the traveling route to the target lane deciding unit”; Mimura ¶95 “the target lane deciding unit 110 can calculate the handover occurrence count”; Mimura ¶102 “The handover occurrence count… may change depending on the weather); 

	Claims 6-7, and 9 are rejected under 35 U.S.C. as being unpatentable over Mimura in view of Rander (US20170168489A1)(hereinafter “Rander”)
	With respect to claim 6, 	
	Mimura discloses:

	Mimura fails to disclose:
	Wherein the factor corresponds to a factor selected from a group including a road structure
	However, Rander, from the same field of endeavor, discloses:
	Wherein the factor corresponds to a factor selected from a group including a road structure (Rander ¶35 “A traction determination system 100, as shown by an example of FIG. 1, 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the weather, time, and date, as taught by Mimura, with the road structure, as taught by Rander; in order to have more information to better generate a route that has a low probability of needing to switch from autonomous to manual driving. (Rander ¶20 “the vehicle can plan a trajectory based on detecting a low traction region in front of the vehicle”)


	Mimura discloses:
	Wherein the factor corresponds to a factor selected from a group including a time and date, a weather (Mimura  ¶101 “Alternately, the navigation server 300 may predict the clock times and transmit this included in information relating to the traveling route. Sun direction information, where the direction of the sun has been correlated with the date and time, can be used for the direction where the sun will be situated. The sun direction information may be stored in the high-precision map information 182 for example, or may be stored in the navigation server 300. In this case, the navigation server 300 can transmit all of the sun direction information, or part of the sun direction orientation corresponding to the clock time at which the vehicle is estimated to be traveling the traveling route, included in the information relating to the traveling route.”; Mimura ¶102 “the handover occurrence count… may change depending on the weather, the time of day, and so forth”; Mimura ¶161 “The navigation server 300 generates information relating to at least one traveling route from the current location and destination… Information relating to the traveling route may also include, for example…  weather information, and so forth.”;)
	Mimura fails to disclose:
	Wherein the factor corresponds to a factor selected from a group including a road structure
However, Rander, from the same field of endeavor, discloses:

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the weather, time, and date, as taught by Mimura, with the road structure, as taught by Rander; in order to have more information to better generate a route that has a low probability of needing to switch from autonomous to manual driving. 

With respect to claim 9,
Mimura discloses:
wherein the index calculation unit is configured to divide the each of the plurality of route candidates into at least one section, (Mimura ¶60 “The target lane deciding unit 110 references high-precision map information 182 regarding candidate traveling routes input form the navigation device 50, and generates candidates of sections where automated driving can be performed in each route.”; Mimura ¶92 “The target lane deciding unit 110 then decides, for sections where the own vehicle M can be driven in automated drive mode (automated drive sections) under control of the automated drive control unit 120, how many lanes from the left, for example, to drive in. Sections where traveling in automated drive mode can be performed can be set based on locations of freeway entrances/exits (ramps, interchanges, etc.), toll booths, etc., the shape of the road (straight for a predetermined distance or longer), and so forth, for example. Sections where driving can be performed in automated drive mode are, for example, sections of freeway driving and the like, but this is not restrictive, and may be sections on ordinary roads where the traffic is light, there are not many intersections, and so forth, for example.”; Mimura ¶95 “The target lane deciding unit 110 determines automated drive sections and manual driving sections on candidate traveling routes.”; Mimura Fig. 15, “Route A” has route segments)

 the distance coefficient setting unit is configured to set the distance coefficient by comparing the factor that affects the possibility in the at least one section with a distance coefficient table that defines a relation between the factor and the distance coefficient, in the distance coefficient table,
 the distance coefficient associated with the factor becomes higher as the associated factor increases the possibility.
However, Rander, from the same field of endeavor, discloses:
the distance coefficient setting unit is configured to set the distance coefficient by comparing the factor that affects the possibility in the at least one section with a distance coefficient table that defines a relation between the factor and the distance coefficient, in the distance coefficient table, (Rander ¶35 “A traction determination system 100, as shown by an example of FIG. 1, may operate to determine and maintain traction information about a road segment on which the vehicle travels.”; Rander ¶38 “The traction determination logic 120 may store the traction information 115 (e.g., traction value, traction range of values, traction type)”; Rander ¶57 “traction map builder 220 receives the traction information 217… The traction map builder may aggregate traction information 217… to populate a traction map 235 with traction values 237… the traction values 237 may correspond to a quantity or quantity range that is based on the coefficient of friction of the road surface. The traction values 237 may also correlate to an amount and/or type of precipitation accumulation. For example, on a given road 
the distance coefficient associated with the factor becomes higher as the associated factor increases the possibility. (Rander ¶40 traction values that correlate directly to a coefficient of friction for the road surface; Rander ¶57 The traction values 237 may also correlate to an amount and/or type of precipitation accumulation. For example, on a given road segment of a given type, accumulation of rain and snow may each have a corresponding range of traction values, while the formation of ice may have another range of traction value… “traction value 237 for a given location may be determined from…  (e.g., day and time of year”); Rander ¶97 “When an expectation of low traction is determined or received (e.g., ice patch or puddle) for an upcoming region of the road segment”; Rander ¶133 “and base the selection of a route between the trip start and trip end, to avoid road segments which, for example, include traction values that are below a safe threshold. In variations, the network service 200 selects the vehicle based on a traction capability of the vehicle. For example, if the traction values are below a threshold amount at a given location, the network service 200 may select a vehicle 
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to implement the relationship of distance coefficient and factor, as taught by Rander, in the system of Mimura, in order to determine which areas of a road segment are safe. (Rander ¶66 “the uncertainty of a traction value (e.g., most unsafe traction value possible within a standard deviation)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/CARVILLE ALBERT HOLLINGSWORTH IV/               Examiner, Art Unit 3667                                                                                                                                                                                         
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667